Ingram, Justice,
dissenting.
Certiorari was originally granted to consider the correctness of this court’s decision in Hatch v. O’Neill, 231 Ga. 446 (202 SE2d 44) (1973), which was followed by a closely divided Court of Appeals in this case.
I dissent to the dismissal of the writ of certiorari as I think Hatch v. O’Neill, supra, is wrong and should be overruled by this court. Therefore, I would reverse the judgment of the Court óf Appeals in this case and affirm the trial court’s denial of the defendant’s motion for summary judgment.